          ITED STATES DISTRICT COURT
D/          TERN DISTRICT OF NEW YORK
                                                                            -X

        SHEA OSTREICHER,Individually and as Trastee
        ofthe LINKA LANDAU IRREVOCABLE LIFE
        INSURANCE TRUST dated May 31, 2007,                                                  MEMORANDUM & ORDER


                                                                                                 17-CV-6904(NGG)(JO)
                                           Plaintiff,

                         -against-

        LINCOLN NATIONAL LIFE INSURANCE
        COMPANY,DOMINIC BRAUS,as the Trustee
        of the LINKA LANDAU LIFE INSURANCE
        TRUST dated May 31, 2007, ADVANCED
        TRUST & LIFE ESCROW SERVICES , ETA,
        ARYEH SAFERN,AND ALAN RUBENSTEIN,


                                           Defendants.
                                                                            -X
      NICHOLAS G. GARAUFIS,United States District Judge.

               Plaintiff Shea Ostreicher brings this action against Defendants Lincoln National Life

      Insurance Company ("Lincoln"), Dominic Brans, Advanced Trust & Life Escrow Services

     ("ATE"), Aryeh Safem, and Alan Rubenstein alleging breach of contract, unjust enrichment,

     fraud, and civil conspiracy, all arising out of a dispute concerning the ownership and sale of a

      life insurance policy. (Am. Compl.(Dkt. 29).) Lincoln,joined by the remaining Defendants,

      moves to dismiss the action for failure to state a claim under Federal Rule of Civil


      Procedure 12(b)(6).' (Lincoln Not. of Mot.(Dkt. 42); ATE Mem.in Supp. of Mot.(Dkt. 44-1) at




     'In addition to joining Lincoln's motion, ATL and Brans move separately under Rule 12(b)(2) to dismiss the action
      as against them for lack of personal jurisdiction. (ATL Not. of Mot.(Dkt. 44); Brans Not. of Mot.(Dkt. 49).)
      Ordinarily the court would fnst decide Defendants ATL and Braus's personal jurisdiction motions before resolving
      any questions that might affect their substantive rights and liabilities. In this case, however, res judicata provides a
      sufficient basis to dispose of Plaintiff s claims as against all Defendants (including ATL and Brans). Accordingly,

                                                                  1
15; SafemNot. of Mot.(Dkt. 46); Rubenstein Not. of Mot.(Dkt. 47); Braus Mem.in Supp. of

Mot.(Dkt. 49-1) at ECF p. 9).)

          For the reasons set forth below, the motions are GRANTED.

I.        BACKGROUND


          A.       Factual Allegations

          The court takes the facts from the complaint and assumes that they are true for the

purposes of this motion. McCarthy v. Dun & Bradstreet Corp.. 482 E.3d 184, 191 (2d Cir.

2007). The court also takes notice of public filings in previous litigation involving Plaintiffs

claims. Pani v. Empire Blue Cross Blue Shield, 152 F.3d 67, 75 (2d Cir. 1998)("[A] district

court may rely on matters of public record in deciding a motion to dismiss under Rule

12(b)(6)."); Eiarbinger Capital Partners Master Fund I. Ltd. v. Wachovia Capital Markets. LLC.

No. 07-CV-8139, 2008 WE 3925175, at *1 n.2(S.D.N.Y. Aug. 26, 2008), affd. 347 F. App'x

711 (2d Cut. 2009)(taking judicial notice of parties' public filings in a bankruptcy proceeding

when deciding motion to dismiss).^

         Plaintiff was appointed as trustee ofthe Linka Landau Irrevocable Life Insurance Trust

(the "Trust") upon its formation on May 31, 2007. (Am. Compl.^ 9.) As trustee. Plaintiff was

the beneficiary of a life insurance policy held by the trust(the "Policy"), which was issued by

Lincoln insuring the life ofthe Trust's settlor, Linka Landau. (Id.                     8-9.)




and in the interest ofjudicial economy, for the purpose of this decision the court assumes that its exercise of
personaljurisdiction over ATL and Braus is permissible.
^ Specifically, the court takes judicial notice of all filings and decisions in the following actions: Life Partners. Inc.
V. Braus. No. 2012-4568(McLennan Cty. Dist. Ct,filed November 20, 2012)(the "Texas Action"); Ostreicher v.
Lincoln NatT Life Ins. Co.. No. 502362/2015 (Kings Cty. Sup. Ct., filed March 2, 2015)(the "New York Action");
In re Life Partners. Inc.. No. 15-41995(RFN)(Bankr. N.D. Tex., filed May 19,2015)(the "Bankruptcy Action");
Ostreicher v. Lincoln NatT Life Ins. Co.. No. I6-ap-4053(RPN)(Bankr. N.D. Tex., filed Mar. 22, 2016)(the
"Adversary Proceeding").
         In 2011, Plaintiff engaged Defendant Alan Rubenstein, an attorney, to assist him in

managing the Trust.(Id 117.) On May 26, 2012, Plaintiff received a letter from Lincoln

informing him that Defendant Aryeh Safem had been appointed as trustee ofthe Trust. (Id.f

19.) Plaintiff provided Lincoln with a forgery affidavit contesting the legitimacy ofthe notice

that purported to appoint Safem as tmstee. (Id. ^ 22.) In or around July 2012, Safem, acting as

tmstee, sold the Policy to Life Partners. (Id               24, 29-30.) As of September 2017, Ms. Landau,

the individual covered by the Policy, has passed away and thus the Policy has come due. (Id ]fTf

37-40.)

         B.        Procedural History

                   1.       Prior Litigation


         On November 20,2012, Life Partners filed an action before Judge Jim Meyer in the

McLennan County District Court in McLennan County, Texas, seeking a declaratory judgment

that it, and not the Tmst, was the owner ofthe Policy. (Id Tf 31; Original Pet. in Texas Action

(Dkt. 42-4).)^ Although Life Partners initially named Plaintiff(in both his individual capacity

and his capacity as tmstee) as a defendant in the Texas Action, during the pendency ofthat suit,

the Trast's settlors and beneficiaries amended the tmst documents to name Defendant Dominic

Braus, a Texas attomey, as sole tmstee. (Am. Compl.                      ^L 46.) Thereafter, Life Partners

voluntarily dismissed its claims against Plaintiff. (Am. Compl. 31; Not. of Nonsuit as to Shea

Ostreicher in Texas Action (Dkt. 42-5).) In its final declaratory judgment, issued April 11, 2013,

the Texas court declared that Plaintiff had no interest in the Tmst and that Braus was the sole




^ Where a party has submitted a relevant filing or decision from the Texas Action, New York Action, Bankruptcy
Action, or Adversary Proceeding in this action the court includes the action in which the document was originally
filed in its citation and cites to the relevant entry on the docket ofthis action.
trustee. (Final Decl. J. in Texas Action ("Texas J.")(Dkt. 42-6) at 2.) Judge Meyer also held

that Life Partners was the owner ofthe Policy. (Id.)

         On March 2,2015, Plaintiff filed a suit in the Kings County Supreme Court against Life

Partners, Lincoln, Safem, and Rubenstein seeking a declaratory judgment that Plaintiff remained

the trustee and owner ofthe Poliey and alleging causes of action for breach of contract against

Lincoln; conversion and tortious interference with contract against Life Partners and Aryeh

Safem; legal malpractice against Rubenstein; and unjust enrichment against Life Partners,

Safem, and Rubenstein. (Verified Compl. in New York Action("New York CompL")(Dkt. 42-

9)TfTI 39-72.) On May 19,2015, Life Partners filed a petition for Chapter 11 protection before

Judge Russell Nelms ofthe United States Bankmptcy Court for the Northem District of Texas.

(Ch. 11 Pet.(Bankruptcy Action Dkt. 1).)"^ On March 14, 2016, Life Partners removed the New

York Action to the Bankruptcy Court for the Eastem District ofNew York. (Not. of Removal in

New York Action (Dkt. 42-10).) On March 22, 2016, Chief Judge Carla E. Craig, acting sua

sponte. transferred the New York Action to the Bankmptcy Court for the Northem District of

Texas pursuant to 28 U.S.C. § 1412 and Federal Rule of Bankmptcy Procedure 7087, where it

proceeded as an adversary proceeding pursuant to Federal Rule of Bankmptcy Procedure 7001.

(Order Transferring Claim (Adversary Proceeding Dkt. 1); Docket Sheet, Adversary

Proceeding.)^

         On November 1, 2016, Judge Nelms approved a Joint Plan of Reorganization. (Order

Confirming Third Am.Plan of Reorg.(the "Plan")(Dkt. 42-8 at ECF pp. 2-20).) The Policy was



^ Where no party has filed a copy of a relevant document on the docket in this proceeding, the court notes the action
in which the document was filed and the relevant docket number in parentheses.
^ On March 21,2018,the Adversary Proceeding was reassigned to Judge Mark X. Mullin. (See Nov. 11, 2018
Order Reassigning Case, Adversary Proceeding.) At all times relevant to this action, however, the Adversary
Proceeding was in front of Judge Nelms.
among the assets covered by the Plan(Ex. A to Order Confirming Third Am. Plan of Reorg.

("Ex. A to Plan")(Dkf. 42-8 at ECF p. 22)), and the Plan also served as "complete satisfaction of

... all Claims and Interests against the Reorganized Debtors, the Estates, and their assets,

properties, or interests in property ... including demands, liabilities, and Causes of Action that

arose before the Effective Date"(Plan at ECF p. 14). On April 7, 2017, Judge Nelms granted

summary judgment in favor of Life Partners on Plaintiffs claims against it in the Adversary

Proceeding. (Order Granting Summ. J. in Favor of Life Partners(Dkt. 42-14).) On April 26,

2017, Judge Nelms granted summary judgment for Lincoln on Plaintiffs claims in the Adversary

Proceeding. (Order Granting Summ. J. in favor of Lincoln Nafl Life Insurance Co.(Dkt. 42-

15).) On September 26, 2018, Judge Nelms granted the Chapter 11 Trastee's objection to the

proof of claim that Plaintiff filed in the Bankruptcy Action related to the Policy and expunged

the elaim. (Order Granting Trustee Objection to Proof of Claim (Dkt. 52 at ECF pp. 4-6).)

               2.      The Instant Action


        Plaintiff filed this suit in Kings County Supreme Court on November 21, 2017, and

Defendants removed it to this court on November 28, 2017. (Not. of Removal ^ 1 (Dkt. 1).)

Plaintiff filed an amended complaint on April 6, 2018. (Am. Compl.)

       Plaintiff avers several causes of action resulting from the allegedly fraudulent transfer of

the Poliey to Safem and then to Life Partners. Plaintiff first requests that the court enter

judgment declaring that he is trustee and owner ofthe Policy (id.      58-62) and that any

judgments in the Bankruptcy Action are void as to him (id. Tff 77-90). Plaintiff then argues that

Lincoln is liable for breach of contract resulting from its acceptance offraudulent documents

from Safem and Rubenstein. (Id. fTf 70-76.) Next, Plaintiff contends that Defendants are

collectively liable for unjust enrichment for depriving him ofthe Policy after Plaintiff demanded
its return. (Id.     58-62.) Finally, Plaintiff asserts causes of action for fraud and civil conspiracy

against Rubenstein, Safem, and Braus for their alleged roles in depriving him ofthe Policy. (Id.

1191-101.)

        On July 13, 2018, Lincoln filed its motion to dismiss under Rule 12(b)(6), arguing that

res judicata bars Plaintiffs claim. (Lincoln Not. of Mot.) Lincoln's motion has been joined by

the other defendants. (Lincoln Not. of Mot; ALL Mem. in Supp. of Mot. at 15; Safem Not. of

Mot.; Rubenstein Not. of Mot; Braus Mem. in Supp. of Mot. at ECF p. 9.) Plaintiff opposes

each motion. (PL Consol. Mem. of Law in 0pp.(Dkt. 42-19).)

        On November 13, 2018,the Bankruptcy Court ofthe Northem District of Texas issued an

order holding Plaintiff in contempt for filing this action in contradiction ofthe Plan. (Contempt

Order(Dkf. 62 at ECF pp. 3-8).)

II.     LEGAL STANDARD


        A.         Rule 12(b)(6)

        To survive a motion to dismiss. Plaintiffs complaint must provide "sufficient factual

matter, accepted as tme, to state a claim to relief that is plausible on its face." Cohen v. S.A.C.

Trading Corp., 711 F.3d 353, 359(2d Cir. 2013)(citations omitted).

       In deciding whether to grant a motion to dismiss, a court may take notice of public

records, including court filings .       Pani. 152 F.3d at 75; Mangiafico v. Blumenthal. 471 F.3d

391, 397-98 (2d Cir. 2006)(holding that district court could take notice of docket sheet in

another litigation because it was a public record). Of particular relevance here, a court

evaluating the res judicata effect of previous litigation may take "judicial notice of documents

filed in other courts, again not for the tmth ofthe matters asserted in the other litigation, but

rather to establish the fact of such litigation and related filings." Kesten v. Eastern Sav. Bank.
No. 07-CV-2071 (JFB),2009 WL 303327, at *3(E.D.N.Y. Feb. 9, 2009) rquoting Kramer v.

Time Warner Inc.. 937 F.2d 767, 774(2d Cir. 1991)).

       B.      Res Judicata


       Res judicata, or claim preclusion, is an affirmative defense based on the principle that "a

final judgment on the merits of an action precludes the parties or their privies from relitigating

issues that were or could have been raised in that action." Monahan v. N.Y.C. Dep't of Corr.,

214 F.3d 275,284(2d Cir. 2000)(quoting Allen v. McCurrv. 449 U.S. 90, 94(1980)).

        When res judicata is asserted based on a federal judgment, the party invoking it must

demonstrate that"1)the prior decision was a final judgment on the merits, 2)the litigants were

the same parties, 3)the prior court was of competentjurisdiction, and 4)the causes of action

were the same." In re Lavo,460 F.3d 289, 292(2d Cir. 2006)(quoting Corbett v. MacDonald

Moving Servs.. Inc.. 124 F.3d 82, 87-88 (2d Cir. 1997). "For res judicata purposes, a participant

in a bankruptcy proceeding is considered a party to the proceeding." Farahzad v. Lawyers Title

Ins. Co.. No. lO-cv-6010 (IS), 2012 WL 4344325, at *3 (E.D.N.Y. Sept. 21, 2012). In

determining whether causes of action are identical, the court should examine "whether the same

transaction, evidence, and factual issues are involved in both cases." Corbett, 124 F.3d at 89

(citations omitted). When considering the res judicata effect of a bankruptcy proceeding the

court should also examine "whether an independentjudgment in a separate proceeding would

'impair, destroy, challenge, or invalidate the enforceability or effectiveness' of the reorganization

plan.'" Id at 88 (quoting Sure-Snap Com, v. State Street Bank and Trust Co., 948 F.2d 869,

875-76(2d Cir. 1991)).
        C.      Collateral Estoppel

        "Collateral estoppel, or issue preclusion, bars a party and its privities &om relitigating a

claim it previously litigated and lost." Falbaum v. Pomerantz. 19 F. App'x 10, 12(2d Cir. 2001)

(summary order). In this circuit, collateral estoppel applies "where: "(1)the identical issue was

raised in a previous proceeding;(2)the issue was actually litigated and decided in the previous

proceeding;(3)the party [raising the issue] had a full and fair opportunity to litigate the issue [in

the prior proceeding]; and (4)the resolution of the issue was necessary to support a valid and

final judgment on the merits." Marvel Characters. Inc. v. Simon. 310 F.3d 280, 288-89(2d Cir.

2002). Unlike res judicata, collateral estoppel does not require identity of parties or their

privities.     Parklane Hosiery Co.. Inc. v. Shore. 439 U.S. 322,327-28 (1979); Blonder-

Tongue Labs.. Inc. v. Univ. of 111. Found.. 402 U.S. 313, 327-28 (1971). In addition, collateral

estoppel can be invoked based on orders of bankruptcy courts. S^ Falbaum. 10 F. App'x at 12-

13.


III.    DISCUSSION


        For the following reasons, the Plan operates as res judicata to bar Plahitiffs claims

against ATL,Lincoln, Safem, and Rubenstein and has preclusive effect to bar PlaintifPs claims

against Braus. Accordingly, the motions to dismiss are granted.

        A.     Res Judicata as to Claims Against ATL,Lincoln, Safcrn, and Rubenstein

        As a preliminary matter. Plaintiff asserts that the court in the Bankruptcy Action lacked

personal jurisdiction over him. (Am. Compl.^ 79.) However,the bankruptcy court obtained

personal jurisdiction over Plaintiff when he appeared before it to contest Life Partners' and

Lincoln's motions for summary judgment in the Adversary Proceeding. See Apr. 20,2016 Tr. of

Status Conference ("Status Tr.")(Adversary Proceeding Dkt. 25); Mar. 30, 2017 Tr. of Hearing

on Life Partners Mot. for Summ. J.("Life Partners Tr.")(Adversary Proceeding Dkt. 50);
                                                  8
Apr. 24,2017 Tr. of Hearing on Lincoln Mot. for Summ. J.("Lincoln Tr.")(Adversary

Proceeding Dkt. 51): Golden v. Cox Furniture Mfg. Co.. Inc.. 683 F.2d 115, 118 (5th Cir. 1982)

(appearing in case without objecting to personal jurisdiction constitutes waiver of any such

objection (citing, inter alia. Fed. R. Civ. Pro. 12(h))).

        Plaintiff also argues that the bankruptcy court lacked subject matter jurisdiction because

the Trust documents contain a New York forum selection clause. (Am. Compl. m 81-83.)

However,forum selection clauses are notjurisdictional, as "parties have no power by private

contract to oust a federal court ofjurisdiction otherwise obtaining." New Moon Shipping Co. v.

MAN B & W Diesel AG. 121 F.3d 24, 28(2d Cir. 1997). Moreover, Plaintiff failed to raise this

issue in the Adversary Proceeding. (See Status Tr.; Life Partners Tr.; Lincoln Tr.) And,in any

event,"a party that has had an opportunity to litigate the question of subject-matter jurisdiction

may not... reopen that question in a collateral attack upon an adverse judgment." Corbett.

124 F.3d at 88-89(emphasis omitted)(quoting Insurance Corp. ofIreland, Ltd. v. Compagnie

des Bauxites de Guinee. 456 U.S. 694, 702, n.9 (1982)).

       Having established that Plaintiffs objections to the jurisdiction ofthe bankmptcy court

are without merit, the court will next examine whether the Plan operates as res judieata to bar the

current action. The Plan satisfies the first and third elements of res judieata because it is a final

decision on the merits by a court of competentjurisdiction. S^ Farahzad. 2012 WL 4344325, at

*3 (noting that a bankruptcy court's confirmation order constituted a fmaljudgment on the

merits by a court of competentjurisdiction). As explained above, the Plan serves as "complete

satisfaction of... all Claims and Interests against the Reorganized Debtors, the Estates, and their

assets, properties, or interests in property ... including demands, liabilities, and Causes of

Action that arose before the Effective Date." (Plan at ECF p. 14.) The Policy was one ofthe
assets covered by the Plan. (Ex. A to Plan.) Plaintiffs claims relating to the Policy arose before

the Plan took effect and, as such, were satisfied by the Plan once it was approved by the

Bankruptcy Court.

         Likewise, the Plan satisfies the second element of res judicata because all ofthe parties to

this lawsuit(except Defendant Brans) were either parties to the Bankruptcy Action or in privity

with parties to the Bankruptcy Action. Plaintiff, Lincoln, Safem, and Rubenstein were all made

parties to the Bankruptcy Action when Life Partners removed the New York Action and had it

transferred to become part ofthe Bankruptcy Action. See Sure-Snap, 948 F.2d at 877(plaintiffs

appearance as co-plaintiff in an adversary proceeding during bankruptcy sufficient to make her a

party to bankruptcy proceeding even though she was never formally named as such); In re

Brown. 219 B.R. 191, 194(B.A.P. 6th Cir. 1998)("Courts have held in the context of

bankruptcy matters that not only formally named parties, but all participants in the bankruptcy

proceedings are barred by the doctrine ofres judicata from asserting matters they could have

raised in the bankruptcy proceedings."(collecting cases)). Defendant ALL, meanwhile, is in

privity with Life Partners; its interests and Life Partners' are aligned because ALL holds the

proceeds ofthe Policy in escrow for Life Partners' benefit. (Am. Compl.f 39); Melwani v. Jain,

No. 02-CV-1224(DF),2004 WL 1900356, at *2(S.D.N.Y. Aug. 24, 2004)("Privity may be

found where a party's interest in litigation is virtually identical to an interest it had in a prior

litigation, where it was not actually named, but can be said to have had 'virtual representation.'"

(quoting Chase Manhattan Bank, N.A. v. Celotex Corp.. 56 F.3d 343, 346(2d Cir. 1995))).®




® The closeness ofthe relationship is evident from Plaintiff's complaint. Plaintiff refers to Life Partners and ATL as
interchangeable entities(Am. Compl. If 41)and seems to have confused the two when alleging that ATL—^not Life
Partners—obtained the fmal declaratory judgment in the Texas Action. (Am. Compl. If 53.)

                                                          10
        Finally, the Plan satisfies the fourth requirement of res judicata because the causes of

action Plaintiff asserts in this action were or could have been asserted in the New York Action


and adjudicated in the Adversary Proceeding, and because allowing this suit to proceed would

impair the effectiveness ofthe Plan. (Compare New York Compl. Tf| 10-38 with Am. Compl.

8-36); see also Washington v. Blackmore,468 F. App'x 86, 87(2d Cir. 2012)(summary order)

("[A] claim is barred by res judicata so long as it could have been litigated in a prior action.").

        Plaintiffs claims in the New York Action and this action arise from the same transaction,

same evidence, and involve the same factual issues. In the New York Action, Plaintiff requested

declaratory judgment that Plaintiff remained the trustee and owner ofthe Policy(New York

Compl. Til 39-42); he makes the same request in this action(Am. Compl.          58-62). Plaintiff

alleged a cause of action for breach of contract against Lincoln(New York Compl.          43-46) and

makes the same claim in this action(Am. Compl.         43-46). Plaintiff alleged unjust enrichment

against Life Partners, Safem, and Rubenstein(New York Compl.            66-72); here. Plaintiff makes

the same claim against all Defendants(Am. Compl. til 70-76). Plaintiff made claims for

conversion and tortious interference with contract against Life Partners and Safem and legal

malpractice against Rubenstein in the previous action(New York Compl. til 47-65); here.
Plaintiff does not reassert these claims, but he does assert similar claims offraud and civil

conspiracy against Safern, Rubenstein, and Braus that arise out ofthe same conduct(Am.

Compl. tt 91-101).

        Moreover, if Plaintiff were allowed to litigate this action before this court, a finding in his

favor would impair the effectiveness ofthe Plan by providing Plaintiff means to collaterally
attack the Bankruptcy Court's disposition of the Policy in the Plan. See Corbett, 124 F.3d at 91
("[T]he finality interests [served by res judicata] are particularly important in the bankruptcy


                                                  11
 context, where numerous contending elaims and interests are gathered,jostle, and are determined

and released").

         The court therefore concludes that the Plan precludes Plaintiffs claims against AIL,

Lincoln, Safem, and Rubenstein and grants those Defendants' motions to dismiss all claims.

         B.       Collateral Estoppel as to Claims Against Brans

         While Brans was not a party to the Bankruptcy Action or the Adversary Proceeding, the

Plan and related resolution ofthe Adversary Proceeding support the application of collateral

estoppel to bar Plaintiffs claims against him.

         As discussed above,the Plan fully resolved all claims relating to the bankruptcy,

including all disputes as to the owner ofthe Policy, which Plaintiff asserted in the New York

Action and were resolved in the Adversary Proceeding.^ As Plaintiffs elaims against Brans

involve Brans's alleged role in depriving Plaintiff of his rights in the Policy, these claims turn on

an identical issue to one already litigated and resolved in the Bankruptcy Action and Adversary

Proceeding—^namely, ownership ofthe Policy. See Falbaum. 19 F. App'x at 12(bankruptcy

court's prior resolution ofissues determinative of claims asserted in subsequent proceeding

barred those claims). Likewise, Plaintiff had a full and fair opportunity to litigate this issue in

the Bankruptcy Action, where he filed a proof of claim, and in the Adversary Proceeding, where

he filed a full brief and presented oral argument in opposition to Life Partners' motion for

summary judgment, which Judge Nelms considered before resolving Plaintiffs claims. (See PI.

Brief in 0pp. to Life Partners Mot. for Summ. J.(Adversary Proceeding Dkt. 19); Life Partners

Tr.); see also Zapata v. HSBC Holdings pic,            F. Supp. 3d      , 2019 WL 4918626, at *5

(E.D.N.Y. 2019)(collateral estoppel applied where party was provided opportunity to fully brief


^ As also discussed above, Judge Nelms also resolved these claims when he granted the Chapter 11 Trustee's
objection to Plaintiffs proof of claim.

                                                       12
  issue resolved against it in prior proceeding). And,of course, a determination that Plaintiff had
  no interest in the Policy was an essential element of Judge Nelms's decision that Plaintiff could
  not bring claims related to the alleged wrongful deprivation ofthat interest. (See Life Partners
  Tr. at 44:21-47:12.)^

           Accordingly,the court concludes that the Plan and Adversary Proceeding preclude
 Plaintiffs claims against Brans in this proceeding and grants Braus's motion to dismiss.
 IV.       CONCLUSION

          For the foregoing reasons, Defendants'(Dkts. 42, 44,46,47,49)motions to dismiss are
 GRANTED and this action is DISMISSED WITH PREJUDICE. The Court of Court is
 respectfully DIRECTED to mail a copy ofthis opinion to prose Defendant Dominic Brans at his
 address ofrecord, enterjudgment in favor of Defendants, and close this case.
          SO ORDERED.

                                                              S/ Nicholas G. Garaufis
 Dated: Brooklyn, New York                                                        l^ICHOLAS G. G^^UFli
          DecembereUj2019                                                         United States District Judge




 And, in any event, although the court has assumed that it may exercise personaljurisdiction over Brans for the
purpose ofrendering this decision, it is doubtful that it would reach this same conclusion were it to examine the
personaljurisdiction issue on the merits. Likewise, even ifpersonaljurisdiction over Brans were permissible and
the claims against him not otherwise barred, the court is not persuaded that the allegations in Plaintiffs amended
complaint plausibly state claims against Brans.

                                                         13
